Citation Nr: 0516460	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  99-07 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, claimed as arthritis.  

2.  Entitlement to service connection for a bilateral hip 
disability, claimed as arthritis.  

3.  Entitlement to service connection for a psychiatric 
disability.  

4.  Entitlement to service connection for a cardiovascular 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a 
psychiatric disability, a cardiovascular disability, a 
bilateral hip disability, and a left knee disability.  He 
responded by filing a September 1998 Notice of Disagreement 
regarding these determinations, and was sent a September 1998 
Statement of the Case.  He then filed a March 1999 
substantive appeal, perfecting these issues on appeal.  In 
April 1999, the veteran testified at the RO before a hearing 
officer.  

The issues of entitlement to service connection for arthritis 
of the left knee and hips are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  The veteran has not presented competent evidence 
establishing the onset of any current psychiatric disability 
either during active military service or within a year 
thereafter.  

3.  The veteran has a current cardiovascular disability, 
diagnosed as coronary artery disease, which is due to or the 
result of his service-connected diabetes mellitus, according 
to the competent evidence of record.  


CONCLUSION OF LAW

1.  The criteria for the award of service connection for a 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).  

2.  The criteria for the award of service connection for 
coronary artery disease have been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 1998 
Statement of the Case, the various Supplemental Statements of 
the Case, and June 2003 and May 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Biloxi, MS, and 
these records were obtained.  Private medical records have 
been obtained, as indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  
Finally, he has been afforded recent VA medical examinations 
in conjunction with his claims; for these reasons, his 
appeals are ready to be considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in August 1998, prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in December 
2004, in light of the additional development performed 
subsequent to August 1998.  Therefore, the Board finds no 
evidence of prejudicial error in the present case.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); see also 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding 
that the Court must take due account of the 38 U.S.C.A. 
§ 7261(b) rule of prejudicial error when considering VA 
compliance with the VCAA).  

I. Service connection - Psychiatric disability

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, such as 
psychoses, manifest to a compensable degree within a 
specified time period after service separation, service 
connection for such a disability will be presumed.  
38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran had no history of a psychiatric disability at the 
time he was examined for military service in December 1966.  
Shortly after entering active service, he was seen by the 
mental hygiene service following an overdose of medication.  
He reported he could not "keep from screaming."  
"Emotional instability" was diagnosed.  In June 1968, while 
serving in Korea, he reported nightmares involving being 
threatened by Koreans.  On his March 1969 report of medical 
history, he reported an "extreme nervous condition", and 
responded positively to a history of frequent trouble 
sleeping, nervous trouble, and depression or excessive worry.  
However, no psychiatric disability was diagnosed on objective 
medical examination.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a psychiatric disability.  While the 
veteran was treated for psychiatric symptoms, including an 
overdose, during military service, his only diagnosis was of 
"emotional instability"; no psychiatric disability was 
diagnosed at that time.  Likewise, his March 1969 service 
separation examination was negative for a formal diagnosis of 
a psychiatric disability, despite the veteran's reports of 
frequent trouble sleeping, nervous trouble, and depression or 
excessive worry.  Following service, the record reflects no 
indication that he sought psychiatric treatment for many 
years until 1998, when he was diagnosed with dysthymic 
disorder following an April 1998 VA psychiatric examination.  
On a subsequent July 1998 VA examination, he was diagnosed 
with major depressive disorder, and this diagnosis was 
confirmed on subsequent VA examinations.  However, no 
examiner has suggested the veteran's depressive disorder or 
any other current psychiatric disability began during 
military service, or within a year thereafter.  When he was 
examined in December 2000, only a 5-year history of 
depression was noted.  Overall, the preponderance of the 
evidence indicates that the veteran's current depressive 
disorder did not begin during military service, or within a 
year thereafter.  

The veteran has himself alleged that his current depressive 
disorder began during military service.  The Board also notes 
that he was trained as a corpsman during service, giving him 
a limited range of medical expertise.  Nonetheless, the 
veteran has not indicated he has any specialized expertise or 
training regarding psychiatric disabilities, and his own 
statements are therefore of limited probative value in 
establishing the onset of his current psychiatric during 
service.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) 
(in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disability, and his claim must 
therefore be denied.  The record does not establish that any 
current psychiatric disability began during military service, 
or within a year thereafter.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Service connection - Cardiovascular disability

The veteran seeks service connection for a cardiovascular 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  In addition, 
when certain statutorily-specified disabilities, including 
certain cardiovascular disabilities, manifest to a 
compensable degree within a specified time period after 
service separation, service connection for such a disability 
will be presumed.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to a March 2005 VA medical examination, the veteran 
has current diagnoses of both diabetes mellitus and coronary 
artery disease.  The veteran was also awarded service 
connection for diabetes within a December 2004 rating 
decision.  After examining the veteran and reviewing the 
evidence, the examiner, a VA physician, stated the veteran's 
coronary artery disease was "at least as likely as not 
caused by or a result of diabetes mellitus."  Based on this 
uncontroverted medical evidence, service connection for 
coronary artery disease is warranted.  Service connection may 
be awarded for any disability which is due to or the result 
of a service-connected disability.  38 C.F.R. § 3.310 (2004).  

Because the evidence of record indicates the veteran has 
coronary artery disease due to or as a result of his service-
connected diabetes mellitus, service connection for coronary 
artery disease is also warranted.  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.  

Entitlement to service connection for coronary artery disease 
is granted.  


REMAND

Subsequent to the RO's most recent Supplemental Statement of 
the Case, dated in December 2004, a March 2005 VA medical 
examination report was obtained.  Among other findings, this 
examination report discusses the veteran's claimed 
disabilities of the left knee and hips.  Because this 
relevant evidence was submitted subsequent to the most recent 
Supplemental Statement of the Case and was not accompanied by 
a waiver of agency of original jurisdiction consideration, 
this issue must be remanded for consideration of the evidence 
by the RO.  See 38 C.F.R. §§ 19.31, 20.1304 (2004). 

Therefore, in light of the above, this claim is remanded for 
the following additional development:

The RO should consider the veteran's pending 
service connection claims for arthritis of the 
left knee and hips in light of any additional 
evidence added to the record, to include the 
March 2005 VA medical examination report from 
the Biloxi VA medical center.  The RO should 
also determine if any additional VA medical 
treatment records have been created since the 
most recent Supplemental Statement of the Case 
was issued.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and given 
the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


